DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 22 March 2022.

Claims 9, 17-19 are currently amended, claims 10-16 are as previously presented and claims 1-8 were previously cancelled.  In summary, claims 9-19 are pending in the application.

The amendment of claim 9 has cured the basis for the objection to the claim, thus, the objection to claim 9 is hereby withdrawn.

Claim Objections
Claim 19 is objected to because of the following informalities: The claim status indicates the claim as previously presented when in fact is clearly amended in similar manner to the other three independent claims pending in the application.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire (U. S. Patent Application Publication 2017/0103571 A1, already of record, hereafter ‘571) and in view of Hope et al. (U. S. Patent Application Publication 2009/0119706 A1, hereafter ‘706).

Claims 1-8 (Cancelled).

Regarding claim 9, (Currently Amended), Beaurepaire teaches a method for operating a mobile, wearable output device in a motor vehicle (‘571; figs. 1 and 5-7C; mobile device 122, device 133 in vehicle 129; ¶ 0025; ¶ 0068-0070; mobile, wearable output device in a motor vehicle), comprising: receiving, by a context processor (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device – context processor - such as mobile device 122, vehicle 129, or virtual reality device 133), an environmental signal from a registration unit (‘571; fig. 6, element 126; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data records from roadway infrastructure via infrastructure communication which may include data between vehicles and roadway infrastructure; roadway infrastructure communication may also include communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions and the like) of the motor vehicle (‘571; fig. 6, element 129; motor vehicle; ¶ 0025), the environmental signal describing an item of information independent of a movement direction of the motor vehicle regarding an event in an environment of the motor vehicle (‘571; fig. 6, element 126; ¶ 0025; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure via communication paths which may include data between vehicles and roadway infrastructure, communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions, construction noises, traffic, emergency vehicle sirens, or other audio and the like; may include or comprise speed, acceleration or deceleration, engine pressure, engine temperature, gear shifting, tire pressure, wheel speed and vibration, windshield wiper setting, tum signal setting, gear selection, headlight and interior light settings, window sensors, in-vehicle climate settings, obstacle detection – events and conditions that are independent of a movement direction of the motor vehicle); establishing, by the context processor (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device such as mobile device 122, vehicle 129, or virtual reality device 133), a predetermined thematic context of predetermined media content (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated) in an output file (’571; ¶ 0059; ¶ 0062; ¶ 0064; ¶ 0066; collectively include the computing devices at the virtual reality generator system 121 for creating, maintaining, and updating the multiple databases 123a-n, Predictive navigation data may also include anticipated travel speed data for alternate or available paths for vehicle 129 in addition to the predicted path 252. This predictive alternative path data may be used to generate elements in the virtual reality environment that will be illustrated within the frame even if the passenger and the vehicle 129 continue along the predicted path 252 in the physical world. Virtual reality elements for alternative paths outside of the current field of view of the passenger may be generated and stored by virtual reality generator. If vehicle 129 departs from the predicted path 252, virtual reality environment elements pre-generated and stored alternative path virtual reality may be used) changing, in dependence on the predetermined thematic context of the media content[[.]], the predetermined media content of the output file so that a virtual environment described by changed media content takes into consideration the information of the event of the environment of the motor vehicle with respect to context (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated) in an output file (’571; ¶ 0048; ¶ 0059; ¶ 0062; ¶ 0064; ¶ 0066; collectively include the computing devices at the virtual reality generator system 121 for creating, maintaining, and updating the multiple databases 123a-n, Predictive navigation data may also include anticipated travel speed data for alternate or available paths for vehicle 129 in addition to the predicted path 252. This predictive alternative path data may be used to generate elements in the virtual reality environment that will be illustrated within the frame even if the passenger and the vehicle 129 continue along the predicted path 252 in the physical world. Virtual reality elements for alternative paths outside of the current field of view of the passenger may be generated and stored by virtual reality generator. If vehicle 129 departs from the predicted path 252, virtual reality environment elements pre-generated and stored alternative path virtual reality may be used); and transferring, by the context processor (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device such as mobile device 122, vehicle 129, or virtual reality device 133), the output file with the changed media content (’571; ¶ 0048; ¶ 0059; ¶ 0062; ¶ 0064; ¶ 0066) to a display unit (‘571; fig. 8; ¶ 0081; ¶ 0101; a device having a display; display 211) of the wearable output device (‘571; figs. 1 and 5-7C; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle) for outputting the output file (‘571; figs. 1 and 5-7C;; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle) but does not teach an output file having a defined space for unspecified content to be added; and, including insertion of additional content in the defined space in the output file.
Hope, working in the same field of endeavor, however, teaches an output file having a defined space for unspecified content to be added (‘706; figs. 6a-6c; ¶ 0037; figs. 28 and 38; ¶ 0253-0255; SMIL file structure sets the blank space and content transition condition and the associated metadata provides the content; ¶ 0287-0290; an exemplary XML file having a defined field of unspecified content to be added); and, including insertion of additional content in the defined space in the output file (‘706; figs. 6a-6c; ¶ 0037; figs. 28 and 38; ¶ 0253-0255; SMIL file structure sets the blank space and content transition condition and the associated metadata provides the content; ¶ 0287-0290; an exemplary XML file having a defined field of unspecified content to be added) for the benefit of customizing content targeted to a particular audience.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the content place holding techniques taught by Hope with the methods for operating a mobile, wearable output device in a motor vehicle as taught by Beaurepaire for the benefit of customizing content targeted to a particular audience.

In regard to claim 10 (Previously Presented), Beaurepaire and Hope teach the method according to claim 9 and further teach wherein the information on the event of the environment is a current item of information describing the environment (‘571; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure. Roadway infrastructure communication may include data between vehicles and roadway infrastructure. Roadway infrastructure communication may also include communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions and the like).

Regarding claim 11 (Previously Presented), Beaurepaire and Hope teach the method according to claim 10 and further teach wherein the information on the event of the environment is an item of information on current weather at a current location of the motor vehicle (‘571; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure. Roadway infrastructure communication may include data between vehicles and roadway infrastructure. Roadway infrastructure communication may also include communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions and the like at the current location of the vehicle).

In regard to claim 12 (Previously Presented), Beaurepaire and Hope teach the method according to claim 10 and further teach wherein the information on the event of the environment describes a property of a real object in the environment (‘571; fig. 6; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure. Roadway infrastructure communication may include data between vehicles and roadway infrastructure. Roadway infrastructure communication may also include communication with traffic devices 137 including traffic signal phase data and timing information - describes a property of a real object in the environment - weather, road conditions and other vehicles proximate to the current location of vehicle 129 may additionally provide vehicle state sensor data record information that may be used in the virtual reality environment).

Regarding claim 13 (Previously Presented), Beaurepaire and Hope teach the method according to claim 12 and further teach wherein the information on the event of the environment is at least one of a property of a vehicle underlying surface (‘571; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure. Roadway infrastructure communication may include data between vehicles and roadway infrastructure. Roadway infrastructure communication may also include communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions and the like) and an item of information on a traffic signal (‘571; fig. 6; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure. Roadway infrastructure communication may include data between vehicles and roadway infrastructure. Roadway infrastructure communication may also include communication with traffic devices 137 including traffic signal phase data and timing information - describes a property of a real traffic signal in the environment - weather, road conditions and the like).

In regard to claim 14 (Previously Presented), Beaurepaire and Hope teach the method according to claim 12 and further teach wherein the information describes a movement of the real object (‘571; fig. 6; ¶ 0073; ¶ 0029-0034; vehicle state sensor data record associated with a current state of another vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure. Roadway infrastructure communication may include data between vehicles and roadway infrastructure. Roadway infrastructure communication may also include communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions and other vehicles proximate to the current location of vehicle 129 (see fig. 6; ¶ 0073) may additionally provide vehicle state sensor data record information (vehicle state sensor data records may include or comprise speed, acceleration or deceleration, tum signal setting), that may be used in the virtual reality environment).

Regarding claim 15 (Previously Presented), Beaurepaire and Hope teach the method according to claim 14 and further teach wherein the information describes at least one of a movement direction and a velocity at which the real object moves (‘571; fig. 6; ¶ 0073; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure. Roadway infrastructure communication may include data between vehicles and roadway infrastructure. Roadway infrastructure communication may also include communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions and other vehicles proximate to the current location of vehicle 129 (see fig. 6; ¶ 0073) may additionally provide vehicle state sensor data record information (vehicle state sensor data records may include or comprise speed, acceleration or deceleration, tum signal setting), that may be used in the virtual reality environment).

In regard to claim 16 (Previously Presented), Beaurepaire and Hope teach the method according to claim 12 and further teach wherein the information describes a geographical position of the real object (‘571; ¶ 0073; ¶ 0079-0080; global position information from one of more global positioning system and cellular positioning and reckoning technology; ¶ 0030; using vehicle state sensor data records received from the moving real object as shown in fig. 6; ¶ 0073).

Regarding claim 17 (Currently Amended), Beaurepaire teaches a context processing unit (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device such as mobile device 122, vehicle 129, or virtual reality device 133) for a display unit (‘571; fig. 8; ¶ 0081; ¶ 0101; a device having a display; display 211) of a wearable output device in a motor vehicle (‘571; figs. 1 and 5-7C; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle), comprising: an interface (‘571; fig. 8, element 205, communication interface) configured to receive an environmental signal describing an item of information independent of a movement direction of the motor vehicle regarding an event in an environment of the motor vehicle (‘571; fig. 6, element 126; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure via communication paths which may include data between vehicles and roadway infrastructure, communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions, construction noises, traffic, emergency vehicle sirens, or other audio and the like; may include or comprise speed, acceleration or deceleration, engine pressure, engine temperature, gear shifting, tire pressure, wheel speed and vibration, windshield wiper setting, tum signal setting, gear selection, headlight and interior light settings, window sensors, in-vehicle climate settings, obstacle detection – where the bolded terms are independent of a movement direction of the motor vehicle and events may be emergency vehicle sirens, gear shifting, headlight and interior light settings, accident data, sudden change in tire pressure, engine pressure, engine temperature and the like); and a processor (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device such as mobile device 122, vehicle 129, or virtual reality device 133) configured to establish a predetermined thematic context of predetermined media content (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated) in an output file (’571; ¶ 0059; ¶ 0062; ¶ 0064; ¶ 0066; collectively include the computing devices at the virtual reality generator system 121 for creating, maintaining, and updating the multiple databases 123a-n, Predictive navigation data may also include anticipated travel speed data for alternate or available paths for vehicle 129 in addition to the predicted path 252. This predictive alternative path data may be used to generate elements in the virtual reality environment that will be illustrated within the frame even if the passenger and the vehicle 129 continue along the predicted path 252 in the physical world. Virtual reality elements for alternative paths outside of the current field of view of the passenger may be generated and stored by virtual reality generator. If vehicle 129 departs from the predicted path 252, virtual reality environment elements pre-generated and stored alternative path virtual reality may be used), change, in dependence on the predetermined thematic context of the predetermined media content of the output file (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated) so that a virtual environment described by changed media content takes into consideration the information of the event of the environment of the motor vehicle with respect to context (‘571; fig. 6, element 126; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure via communication paths which may include data between vehicles and roadway infrastructure, communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions, construction noises, traffic, emergency vehicle sirens, or other audio and the like; may include or comprise speed, acceleration or deceleration, engine pressure, engine temperature, gear shifting, tire pressure, wheel speed and vibration, windshield wiper setting, tum signal setting, gear selection, headlight and interior light settings, window sensors, in-vehicle climate settings, obstacle detection – where the bolded terms are independent of a movement direction of the motor vehicle and events may be emergency vehicle sirens, gear shifting, headlight and interior light settings, accident data, tire pressure, engine pressure, engine temperature and the like – chose accident data that may not be in the direct motion direction of the vehicle at the time of its receipt but may make it desirable to change the planned route); and transfer the output file with the changed media content to the display unit (‘571; fig. 8; ¶ 0081; ¶ 0101; a device having a display; display 211) of the wearable output device (‘571; figs. 1 and 5-7C; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle) for outputting the output file (‘571; figs. 1 and 5-7C;; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle) but does not teach an output file having a defined space for unspecified content to be added; and, including insertion of additional content in the defined space in the output file.
Hope, working in the same field of endeavor, however, teaches an output file having a defined space for unspecified content to be added (‘706; figs. 6a-6c; ¶ 0037; figs. 28 and 38; ¶ 0253-0255; SMIL file structure sets the blank space and content transition condition and the associated metadata provides the content; ¶ 0287-0290; an exemplary XML file having a defined field of unspecified content to be added); and, including insertion of additional content in the defined space in the output file (‘706; figs. 6a-6c; ¶ 0037; figs. 28 and 38; ¶ 0253-0255; SMIL file structure sets the blank space and content transition condition and the associated metadata provides the content; ¶ 0287-0290; an exemplary XML file having a defined field of unspecified content to be added) for the benefit of customizing content targeted to a particular audience.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the content place holding techniques taught by Hope with the methods for operating a mobile, wearable output device in a motor vehicle as taught by Beaurepaire for the benefit of customizing content targeted to a particular audience.

In regard to claim 18 (Currently Amended), Beaurepaire teaches a motor vehicle (‘571; fig. 6; vehicle 129 adjacent to wearable device 133 for example) having an occupant (‘571; ¶ 0025; One or multiple passengers in the vehicle may use the virtual reality system. The driver may be included as one of the passengers using the virtual reality system) using a wearable output device (‘571; figs. 1 and 5-7C; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle) having a display unit (‘571; fig. 8; ¶ 0081; ¶ 0101; a device having a display; display 211), comprising: an interface configured to receive an environmental signal describing an item of information independent of a movement direction of the motor vehicle regarding an event in an environment of the motor vehicle; and a context processor (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device such as mobile device 122, vehicle 129, or virtual reality device 133) configured to establish a predetermined thematic context of predetermined media content in an output file, change, in dependence on the predetermined thematic context of the predetermined media content (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated) of the output file (’571; ¶ 0048; ¶ 0059; ¶ 0062; ¶ 0064; ¶ 0066; collectively include the computing devices at the virtual reality generator system 121 for creating, maintaining, and updating the multiple databases 123a-n, Predictive navigation data may also include anticipated travel speed data for alternate or available paths for vehicle 129 in addition to the predicted path 252. This predictive alternative path data may be used to generate elements in the virtual reality environment that will be illustrated within the frame even if the passenger and the vehicle 129 continue along the predicted path 252 in the physical world. Virtual reality elements for alternative paths outside of the current field of view of the passenger may be generated and stored by virtual reality generator. If vehicle 129 departs from the predicted path 252, virtual reality environment elements pre-generated and stored alternative path virtual reality may be used) (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated) so that a virtual environment described by changed media content takes into consideration the information of the event of the environment of the motor vehicle with respect to context (‘571; fig. 6, element 126; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure via communication paths which may include data between vehicles and roadway infrastructure, communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions, construction noises, traffic, emergency vehicle sirens, or other audio and the like; may include or comprise speed, acceleration or deceleration, engine pressure, engine temperature, gear shifting, tire pressure, wheel speed and vibration, windshield wiper setting, tum signal setting, gear selection, headlight and interior light settings, window sensors, in-vehicle climate settings, obstacle detection – where the bolded terms are independent of a movement direction of the motor vehicle and events may be emergency vehicle sirens, gear shifting, headlight and interior light settings, accident data, tire pressure, engine pressure, engine temperature and the like – chose accident data that may not be in the direct motion direction of the vehicle at the time of its receipt but may make it desirable to change the planned route); and transfer the output file with the changed media content to the display unit (‘571; fig. 8; ¶ 0081; ¶ 0101; a device having a display; display 211) of the wearable output device (‘571; figs. 1 and 5-7C; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle) for outputting the output file (‘571; figs. 1 and 5-7C;; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle) but does not teach an output file having a defined space for unspecified content to be added; and, including insertion of additional content in the defined space in the output file.
Hope, working in the same field of endeavor, however, teaches an output file having a defined space for unspecified content to be added (‘706; figs. 6a-6c; ¶ 0037; figs. 28 and 38; ¶ 0253-0255; SMIL file structure sets the blank space and content transition condition and the associated metadata provides the content; ¶ 0287-0290; an exemplary XML file having a defined field of unspecified content to be added); and, including insertion of additional content in the defined space in the output file (‘706; figs. 6a-6c; ¶ 0037; figs. 28 and 38; ¶ 0253-0255; SMIL file structure sets the blank space and content transition condition and the associated metadata provides the content; ¶ 0287-0290; an exemplary XML file having a defined field of unspecified content to be added) for the benefit of customizing content targeted to a particular audience.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the content place holding techniques taught by Hope with the methods for operating a mobile, wearable output device in a motor vehicle as taught by Beaurepaire for the benefit of customizing content targeted to a particular audience.

Regarding claim 19 (Previously Presented) Beaurepaire teaches a mobile, wearable output device used in a motor vehicle (‘571; figs. 1 and 5-7C; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle), comprising: an interface configured to receive an environmental signal describing an item of information independent of a movement direction of the motor vehicle regarding an event in an environment of the motor vehicle; and a context processor (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device such as mobile device 122, vehicle 129, or virtual reality device 133) configured to establish a predetermined thematic context of predetermined media content in an output file, change, in dependence on the predetermined thematic context of the predetermined media content (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated) of the output file (’571; ¶ 0048; ¶ 0059; ¶ 0062; ¶ 0064; ¶ 0066; collectively include the computing devices at the virtual reality generator system 121 for creating, maintaining, and updating the multiple databases 123a-n, Predictive navigation data may also include anticipated travel speed data for alternate or available paths for vehicle 129 in addition to the predicted path 252. This predictive alternative path data may be used to generate elements in the virtual reality environment that will be illustrated within the frame even if the passenger and the vehicle 129 continue along the predicted path 252 in the physical world. Virtual reality elements for alternative paths outside of the current field of view of the passenger may be generated and stored by virtual reality generator. If vehicle 129 departs from the predicted path 252, virtual reality environment elements pre-generated and stored alternative path virtual reality may be used) (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated) so that a virtual environment described by changed media content takes into consideration the information of the event of the environment of the motor vehicle with respect to context (‘571; fig. 6, element 126; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure via communication paths which may include data between vehicles and roadway infrastructure, communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions, construction noises, traffic, emergency vehicle sirens, or other audio and the like; may include or comprise speed, acceleration or deceleration, engine pressure, engine temperature, gear shifting, tire pressure, wheel speed and vibration, windshield wiper setting, tum signal setting, gear selection, headlight and interior light settings, window sensors, in-vehicle climate settings, obstacle detection – where the bolded terms are independent of a movement direction of the motor vehicle and events may be emergency vehicle sirens, gear shifting, headlight and interior light settings, accident data, tire pressure, engine pressure, engine temperature and the like – chose accident data that may not be in the direct motion direction of the vehicle at the time of its receipt but may make it desirable to change the planned route); and transfer the output file with the changed media content to the display unit (‘571; fig. 8; ¶ 0081; ¶ 0101; a device having a display; display 211) of the wearable output device (‘571; figs. 1 and 5-7C; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle) for outputting the output file (‘571; figs. 1 and 5-7C;; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle) but does not teach an output file having a defined space for unspecified content to be added; and, including insertion of additional content in the defined space in the output file.
Hope, working in the same field of endeavor, however, teaches an output file having a defined space for unspecified content to be added (‘706; figs. 6a-6c; ¶ 0037; figs. 28 and 38; ¶ 0253-0255; SMIL file structure sets the blank space and content transition condition and the associated metadata provides the content; ¶ 0287-0290; an exemplary XML file having a defined field of unspecified content to be added); and, including insertion of additional content in the defined space in the output file (‘706; figs. 6a-6c; ¶ 0037; figs. 28 and 38; ¶ 0253-0255; SMIL file structure sets the blank space and content transition condition and the associated metadata provides the content; ¶ 0287-0290; an exemplary XML file having a defined field of unspecified content to be added) for the benefit of customizing content targeted to a particular audience.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the content place holding techniques taught by Hope with the methods for operating a mobile, wearable output device in a motor vehicle as taught by Beaurepaire for the benefit of customizing content targeted to a particular audience.

Response to Arguments
Applicant’s arguments with respect to claims 9-19 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above.

The Applicant’s arguments filed 22 March 2022 are primarily based upon the amended claim features incorporated into independent claims 9 and 17-19.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed and, in particular, the newly cited prior art reference of Hope is now relied upon for showing many of these added features.

Independent claims 9 and 17-19 are rejected as shown in the claim rejection section above and are argued as shown immediately above.

Dependent claims 10-16 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613